                     2:18-mj-07193-EIL # 1                      Page 1 of 17                                                                E-FILED
AO 106 (Rev. 04/lO) Application for a Search Warrant
                                                                                                                 F
                                                                                              Thursday, 20 December, 2018 02:38:48 PM
                                                                                                           Clerk, U.S. District Court, ILCD
                                       UNITED STATES DISTRICT COURT                                                       DEC 2 0 2018
                                                                     for the                                     CLl:RKOFTH
                                                          Central District of Illinois                     CE..r~-~- DISTR1cfcCoOURr
                                                                                                              " •vsl DISTfll           URT
                                                                                                                 URBANA,       ,'il,~&,iL1No18
              In the Matter of the Search of                            )
         (Briejly describe the property to be searched                  )
          or ident/fy the person by name and address)
                                                                        )              Case No. 18-MJ- 7    \ 95
an SD Card, a SanDisk 2GB Micro SD more particularly                    )
              described in Attachment A                                 )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  an SD Card, a SanDisk 2GB Micro SD card more particularly described in Attachment A
located in the               Central              District of               Illinois              , there is now concealed (identijj1 the
                                                                 -----------
person or describe the property to be seized):

 SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
               rfi evidence of a crime;
                 ref contraband, fruits of crime, or other items illegally possessed;
                 fif property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        18:2250                                    Failure to Register as Sex Offender
        18:2252A                                   Possession of Child Pornography

          The application is based on these facts:
        SEE ATTACHED AFFIDAVIT OF DUSM THOMAS GREINER.

          ref Continued on the attached sheet.
          0 Delayed notice of       days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                       s/Thomas Greiner

                                                                                                 Applicant's signature
                                                                                                                             --~
                                                                                       THOMAS GREINER, Deputy U.S. Marshal
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.
                                                                                s/Eric I Long

Date:            12/20/2018


City and state:      Urbana, Illinois                                                      ERIC I. LONG, Magistrate Judge
                                                                                                                                -----
                                                                                                 Printed name and title
               2:18-mj-07193-EIL # 1     Page 2 of 17



                              AFFIDAVIT IN SUPPORT OF AN
                            APPLICATION UNDER RULE 41 FOR A
                             WARRANT TO SEARCH AND SEIZE

          I, Thomas Greiner, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

          1.       I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the examination

of property-an electronic device-which is currently in law enforcement possession,

and the extraction from that property of electronically stored information described in

Attachment B.

          2.       I am a Deputy with the United States Marshals Service and have been

with the Service for eight years. I graduated from the six-week, United States Marshals

Academy, and the thirteen-week, Criminal Investigators Program at the Federal Law

Enforcement Training Center in 2011. I am assigned to the Sex Offender Investigations

Branch of the United States Marshals Service. One of my responsibilities is to

investigate crimes involving individuals who are convicted sex offenders and have

failed to register as required by Title 18 United States Code, Section 2250(a), also

known as the Adam Walsh Child Protection and Safety Act of 2006.

      3.           This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about this

matter.
             2:18-mj-07193-EIL # 1     Page 3 of 17



                  IDENTIFICATION OF THE DEVICE TO BE EXAMINED

        1.       The property to be searched is an SD Card, a SanDisk 2GB Micro SD card

with the letters SD-CO2G on the front of the card, hereinafter the "Device." The Device

is currently located at the U.S. Federal Probation Office, 201 South Vine Street, Urbana

Illinois 61802. The applied-for warrant would authorize the seizure and forensic

examination of the Device for the purpose of identifying electronically stored data

particularly described in Attachment B.

                                 STATUTORY AUTHORITY

       2.        This investigation concerns alleged violations of 18 U.S.C. § 2250, and

2252A, relating to material involving the sexual exploitation of minors.

              a. 18 U.S.C. § 2250(a) prohibits sex offenders, as defined by the Sex Offender
                 Registration and Notification Act by reason of a conviction under Federal
                 law ... from knowingly failing to register or update a registration as
                 required by the Sex Offender Registration and Notification Act;

             b. 18 U.S.C. § 2250(d) increases the penalty from up to 10 years
                imprisonment, to no less than five years up to 30 years imprisonment, if a
                non-compliant sex offender commits a crime of violence 1, including
                possession, receipt, or distribution of child pornography. Further, this
                crime of violence shall be in addition and consecutive to any violation for
                failure to register.



       1 The term "crime of violence" means- (A)an offense that has as an element of the
offense the use, attempted use, or threatened use of physical force against the person or
property of another; (B) any other offense that is a felony and that, by its nature, involves a
substantial risk that physical force against the person or property of another may be used in the
course of committing the offense; or (C) any felony under chapter 77, 109A, 110, or 117. 18
U.S.C. § 3156(a)(4).

                                                2
            2:18-mj-07193-EIL # 1    Page 4 of 17




            c. 18 U.S.C. § 2252A(a)(2) prohibits knowingly receiving or distributing any
               child pornography that has been mailed or shipped or transported in
               interstate or foreign commerce by any means, including by computer.

            d. 18 U.S.C. § 2252A(a)(5)(B) prohibits a person from knowingly possessing
               any book, magazine, periodical, film, videotape, computer disk, or other
               material that contains an image of child pornography that has been
               mailed, shipped, or transported in interstate or foreign commerce by any
               means, including by computer, or that was produced using materials that
               have been mailed, shipped or transported in interstate or foreign
               commerce by any means, including by computer.

                                    PROBABLE CAUSE

       3.      The Peoria Grand Jury indicted Benny Joe LOVELESS, Jr. on February 16,

2005, with Conspiracy to Produce Child Pornography in violation of 18 U.S.C. § 225l(a)

and (e), in criminal case 05-CR-10013. This case involved an investigation in or about

September 2004, which revealed that LOVELESS conspired with two other co-

conspirators to engage in various types of sex acts with a 13 year old minor female,

including genital-genital and oral-genital intercourse. While engaging in said sexual

activity, LOVELESS caused and directed the production of visual depictions of sexual

conduct using a digital camera to obtain photographs of the minor victim. LOVELESS

further produced the visual depictions by transferring the digital photographs to a

computer for storage and archival. I know based on my training and experience that

currently, nearly all cellular telephones have digital cameras and can be used to store

digital files, and are therefore used in much the same manner as digital cameras and

computer storage devices were used in 2004/2005.
                                            3
             2:18-mj-07193-EIL # 1      Page 5 of 17



        4.       On August 10, 2006, United States District Judge Michael M. Mihm

sentenced LOVELESS to 180 months imprisonment and a lifetime term of supervised

release. As a result of his conviction, LOVELESS was required to register as a sex

offender for a period of 25 years 2, including during the relevant time period, November

2018. Judge Mihm further ordered that LOVELESS must install filtering software on

any computer that he possessed, as a special condition of his supervised release term.

        5.       LOVELESS began his supervision term on or about June 1, 2018.

According to U.S. Probation Officer Michael Bice, LOVELESS indicated he would reside

at his mother's residence in the 500 block of Walnut Street in Watseka, Illinois. On

June 5, 2018, LOVELESS was reminded of the specific terms and conditions of his

supervised release and signed an acknowledgement that he would install filtering

software on any internet capable device and be subject to a search of such Device.

Specifically, the relevant conditions state:

       SPECIAL CONDITION NO. 4: You shall not receive or transmit child
       pornography via the Internet nor visit any website, including chat rooms or
       bulletin boards, containing any pornography, including child pornography. You
       shall install filtering software on any computer you possess or use which will
       monitor /block access to sexually oriented web sites. You shall allow the
       probation officer unannounced access to any computer you possess or use to
       verify that the filtering software is functional. You shall pay for the cost of the
       filtering software as directed by the probation officer.




       2LOVELESS is a Tier II offender, having been convicted of production of child
pornography. 34 U.S.C. § 20911(3)(B)(iii). Therefore he is required to register for 25 years
(excluding any time he was in custody). 34 U.S.C. § 20915(a)(2).

                                                 4
            2:18-mj-07193-EIL # 1     Page 6 of 17



       SPECIAL CONDITION NO. 5: You shall allow the probation office to conduct
       periodic unannounced examinations of your computer equipment and residence,
       which may include retrieval and copying of all data from your computer to
       ensure compliance with this condition and/ or removal of such equipment for the
       purpose of conducting a more thorough inspection.

       6.      U.S.P.O. Bice reiterated that prior to obtaining any internet capable device,

LOVELESS would be required to discuss such acquisition and determine the safety

protocol necessary, including the installation filtering software. U.S.P.O. Bice approved

LOVELESS to possess and use the ZTE flip phone, which does not have any Internet

capability, but did not authorize any other device. U.S.P.O. Bice examined this device

periodically at LOVELESS' scheduled visits.

       7.      On November 8, 2018, during an office visit, U.S.P.O. Bice discovered

LOVELESS to be in possession of an unreported internet capable cell phone, specifically

an LG model number LG-VS415PP, with no filtering software installed. Pursuant to

their search authority, U.S. Probation conducted a forensic examination of this LG

cellular device which revealed an unreported phone number, email account (including

accounts using the moniker "rugmuncher500"3 ), Facebook messenger, Google

handouts, and Textnow messaging applications that LOVELESS had failed to disclose

to U.S. Probation. In addition, the LG phone contained images depicting nudity and

sexual activity of women stored on the device's micro storage card, the Device.




       3 I know based on my training and experience that this term is often associated with
sexual activity, specifically oral sex with a female.

                                               5
            2:18-mj-07193-EIL # 1      Page 7 of 17



       8.       The Device is currently in the lawful possession of the U.S. Probation

Department, pursuant to their search authority. Therefore, while the US. Probation

Department might already have all necessary authority to examine the Device, I seek

this additional warrant out of an abundance of caution to be certain that an examination

of the Device will comply with the Fourth Amendment and other applicable laws.

       9.       On November 19, 2018, Sheriff Derek Hagen from the Iroquois County

Sheriff's Office conducted a compliance check at LOVELESS' reported address on

Walnut Street, in Watseka, Illinois. LOVELESS' mother, Clara Marcum, advised that

LOVELESS had not stayed at that residence for at least 30 days, possibly longer. On

November 19, 2018, Sherri££ Hagen, along with Watseka Police Officers, located and

arrested LOVELESS at an apartment on the 200 block of North 5th Street, in Watseka,

Illinois, for failure to register as a sex offender in violation of Illinois law.

       10.      During a search of LOVELESS subsequent to his arrest, Watseka officers

found two cells phones in LOVELESS' possession, an older model flip phone (the ZTE

phone) and another Internet capable device Samsung smart phone. U.S.P.O. Bice was

not aware and did not authorize the Samsung device. Sherri££ Hagen brought these

phones to U.S.P.O. Bice on November 28, 2018.

       11.     On December 6, 2018, United States Magistrate Judge Eric I. Long

authorized the search of the ZTE phone and the Samsung smart phone, 18-MJ-7183.

       12.     On December 7, 2018, Patrick Simons, an officer with the Champaign

Police Department's High Tech Crimes Division, executed the warrant and began

                                                6
         2:18-mj-07193-EIL # 1      Page 8 of 17



examining the ZTE phone and the Samsung smart phone. Detective Simons stated that

during his forensic examination of the Samsung Smart Phone and ZTE Flip Phone, he

could locate some photos and video fragments, but the SD Card was missing from the

phone. The SD Card from the LG phone, previously possessed by LOVELESS and

seized by U.S.P.O. Bice can be used to move data from one phone to the other.

       13.    The Device is currently in storage at the U.S. Probation Office, 201 South

Vine Street, Urbana Illinois. In my training and experience, I know that the Device has

been stored in a manner in which their contents are, to the extent material to this

investigation, in substantially the same state as they were when the Device first came

into the possession of the U.S. Probation Office.

             CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS


       14.    Based on my training and experience and the training and experience of

other law enforcement officers that I have consulted with, I know that the following

traits and characteristics are generally found to exist and be true in cases involving

individuals who collect child pornography:


      a.     The majority of individuals who collect child pornography are persons
      who have a sexual attraction to children. They receive sexual gratification and
      satisfaction from sexual fantasies fueled by depictions of children that are sexual
      in nature.

      b.     The majority of individuals who collect child pornography collect sexually
      explicit materials, which may consist of photographs, magazines, motion
      pictures, video tapes, books, slides, computer graphics or digital or other images
      for their own sexual gratification. The majority of these individuals also collect
      child erotica, which may consist of images or text that do not rise to the level of
                                             7
         2:18-mj-07193-EIL # 1      Page 9 of 17



       child pornography but which nonetheless fuel their deviant sexual fantasies
       involving children.

      c.     The majority of individuals who collect child pornography often seek out
      like-minded individuals, either in person or on the Internet, to share information
      and trade depictions of child pornography and child erotica as a means of
      gaining status, trust, acceptance and support. This contact also helps these
      individuals to rationalize and validate their deviant sexual interest and
      associated behavior. The different Internet-based vehicles used by such
      individuals to communicate with each other include, but are not limited to, P2P,
      e-mail, e-mail groups, bulletin boards, IRC, newsgroups, instant messaging, and
      other similar vehicles.

      d.     The majority of individuals who collect child pornography maintain
      books, magazines, newspapers and other writings, in hard copy or digital
      medium, on the subject of sexual activities with children as a way of
      understanding their own feelings toward children, justifying those feelings and
      finding comfort for their illicit behavior and desires. Such individuals rarely
      destroy these materials because of the psychological support they provide.

      e.      The majority of individuals who collect child pornography often collect,
      read, copy or maintain names, addresses (including e-mail addresses), phone
      numbers, or lists of persons who have advertised or otherwise made known in
      publications and on the Internet that they have similar sexual interests. These
      contacts are maintained as a means of personal referral, exchange or commercial
      profit. These names may be maintained in the original medium from which they
      were derived, in telephone books or notebooks, on computer storage Device, or
      merely on scraps of paper.

      f.     The majority of individuals who collect child pornography rarely, if ever,
      dispose of their sexually explicit materials and may go to great lengths to conceal
      and protect from discovery, theft, and damage their collections of illicit materials.
      They almost always maintain their collections in the privacy of their homes or
      other secure location.

      15.    Possessing multiple unmonitored Devices in violation of the terms of his

supervised release, and using those Devices to engage in social media, messaging


                                            8
         2:18-mj-07193-EIL # 1        Page 10 of 17



applications, and retaining pornographic images are all activities consistent with a

collector of child pornography. In addition, LOVELESS possessed and used these

unauthorized Devices while residing in a residence with a minor child, unregistered, in

violation of state and federal sex offender registration laws.

                                   TECHNICAL TERMS


       16.      Based on my training and experience, I use the following technical terms

to convey the following meanings:


             a. Wireless telephone: A wireless telephone (or mobile telephone, or
                cellular telephone) is a handheld wireless device used for voice and data
                communication through radio signals. These telephones send signals
                through networks of transmitter/receivers, enabling communication with
                other wireless telephones or traditional "land line" telephones. A wireless
                telephone usually contains a "call log," which records the telephone
                number, date, and time of calls made to and from the phone. In addition
                to enabling voice communications, wireless telephones offer a broad range
                of capabilities. These capabilities include: storing names and phone
                numbers in electronic "address books;" sending, receiving, and storing
                text messages and e-mail; taking, sending, receiving, and storing still
                photographs and moving video; storing and playing back audio files;
                storing dates, appointments, and other information on personal calendars;
                and accessing and downloading information from the Internet. Wireless
                telephones may also include global positioning system ("GPS")
                technology for determining the location of the device.

             b. Digital camera: A digital camera is a camera that records pictures as
                digital picture files, rather than by using photographic film. Digital
                cameras use a variety of fixed and removable storage media to store their
                recorded images. Images can usually be retrieved by connecting the
                camera to a computer or by connecting the removable storage medium to
                a separate reader. Removable storage media include various types of
                flash memory cards or miniature hard drives. Most digital cameras also
                                              9
         2:18-mj-07193-EIL # 1        Page 11 of 17



                include a screen for viewing the stored images. This storage media can
                contain any digital data, including data unrelated to photographs or
                videos.

             c. IP Address: An Internet Protocol address (or simply "IP address") is a
                unique numeric address used by computers on the Internet. An IP
                address is a series of four numbers, each in the range 0-255, separated by
                periods (e.g., 121.56.97.178). Every computer attached to the Internet
                computer must be assigned an IP address so that Internet traffic sent from
                and directed to that computer may be directed properly from its source to
                its destination. Most Internet service providers control a range of IP
                addresses. Some computers have static-that is, long-term-IP addresses,
                while other computers have dynamic-that is, frequently changed-IP
                addresses.

             d. Internet: TI1e Internet is a global network of computers and other
                electronic Device that communicate with each other. Due to the structure
                of the Internet, connections between Device on the Internet often cross
                state and international borders, even when the Device communicating
                with each other are in the same state.

       17.      Based on my training, experience, and research, I know that the Device

has capabilities that allow it to serve as a digital storage device for a Digital Camera and

Wireless telephone. In my training and experience, examining data stored on a device of

this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device.

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       18.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

                                             10
         2:18-mj-07193-EIL # 1        Page 12 of 17



       19.      There is probable cause to believe that things that were once stored on the

Device may still be stored there, for at least the following reasons:


             a. Based on my knowledge, training, and experience, I know that computer
                files or remnants of such files can be recovered months or even years after
                they have been downloaded onto a storage medium, deleted, or viewed
                via the Internet. Electronic files downloaded to a storage medium can be
                stored for years at little or no cost. Even when files have been deleted,
                they can be recovered months or years later using forensic tools. This is so
                because when a person "deletes" a file on a computer, the data contained
                in the file does not actually disappear; rather, that data remains on the
                storage medium until it is overwritten by new data.

             b. Therefore, deleted files, or remnants of deleted files, may reside in free
                space or slack space-that is, in space on the storage medium that is not
                currently being used by an active file-for long periods of time before
                they are overwritten. In addition, a computer's operating system may
                also keep a record of deleted data in a "swap" or "recovery" file.

             c. Wholly apart from user-generated files, computer storage media-in
                particular, computers' internal hard drives-contain electronic evidence of
                how a computer has been used, what it has been used for, and who has
                used it. To give a few examples, this forensic evidence can take the form
                of operating system configurations, artifacts from operating system or
                application operation, file system data structures, and virtual memory
                "swap" or paging files. Computer users typically do not erase or delete
                this evidence, because special software is typically required for that task.
                However, it is technically possible to delete this information.

             d. Similarly, files that have been viewed via the Internet are sometimes
                automatically downloaded into a temporary Internet directory or "cache."

       20.      Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

                                              11
         2:18-mj-07193-EIL # 1       Page 13 of 17



establishes how the Device was used, the purpose of its use, who used it, and when.

There is probable cause to believe that this forensic electronic evidence might be on the

Device because:


            a. Data on the storage medium can provide evidence of a file that was once
               on the storage medium but has since been deleted or edited, or of a
               deleted portion of a file (such as a paragraph that has been deleted from a
               word processing file).

            b. Forensic evidence on a device can also indicate who has used or controlled
               the device. This "user attribution" evidence is analogous to the search for
               "indicia of occupancy" while executing a search warrant at a residence.

            c. A person with appropriate familiarity with how an electronic device
               works may, after examining this forensic evidence in its proper context, be
               able to draw conclusions about how electronic devices were used, the
               purpose of their use, who used them, and when.

            d. The process of identifying the exact electronically stored information on a
               storage medium that are necessary to draw an accurate conclusion is a
               dynamic process. Electronic evidence is not always data that can be
               merely reviewed by a review team and passed along to investigators.
               Whether data stored on a computer is evidence may depend on other
               information stored on the computer and the application of knowledge
               about how a computer behaves. Therefore, contextual information
               necessary to understand other evidence also falls within the scope of the
               warrant.

            e. Further, in finding evidence of how a device was used, the purpose of its
               use, who used it, and when, sometimes it is necessary to establish that a
               particular thing is not present on a storage medium.

      21.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Device

consistent with the warrant. The examination may require authorities to employ

                                             12
         2:18-mj-07193-EIL # 1        Page 14 of 17



techniques, including but not limited to computer-assisted scans of the entire medium,

that might expose many parts of the device to human inspection in order to determine

whether it is evidence described by the warrant.

       220      Manner of executiono Because this warrant seeks only permission to

examine a device already in law enforcement's possession, the execution of this warrant

does not involve the physical intrusion onto a premiseso Consequently, I submit there is

reasonable cause for the Court to authorize execution of the warrant at any time in the

day or night.

                                      CONCLUSION

      230       I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A to seek the items

described in Attachment R

                                                  Respectfully submitted,
                                               s/Thomas Greiner


                                               Thomas Greiner, Deputy US Marshal
                                               United States Marshal Service




      nns:b~8
      Subscribed and sworn to before me

      s/Eric I Long


     &'.fucL LONG
      UNITED STATES MAGISTRATE JUDGE




                                             13
         2:18-mj-07193-EIL # 1     Page 15 of 17



                                  ATTACHMENT A


       The property to be searched is an SD card, a SanDisk 2GB Micro SD card with

the letters SD-CO2G on the front of the card, hereinafter the "Device." The Device is

currently located at the U.S. Federal Probation Office, 201 South Vine Street, Urbana

Illinois 61802.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
            2:18-mj-07193-EIL # 1     Page 16 of 17



                                     ATTACHMENTB


       1.       All records on the Device described in Attachment A that relate to

violations of 18 U.S.C. § 2250 and 18 U.S.C. § 2252A and involve Benny Joe LOVELESS,

Jr. since 06/01/2018, including:


             a. All records on the Device described in Attachment A that relate to

                violations of Title 18, United States Code, Section 2250 and 2252A and

                involve Be1my Joe Loveless, Jr., including:

                          1. Minor females
                          2. Travel to and from Illinois, or within Illinois
                          3. Sexual conduct or activity
                          4. Visual depictions of sexual conduct or activity involving
                             adults or minors or that appear to involve minors
                          5. Any text messages, email messages, or other communication
                             involving minors or that appear to solicit minors to engage
                             in sexual activity.

            b. Evidence of user attribution showing who used or owned the Device at

                the time the things described in this warrant were created, edited, or

                deleted, such as logs, phonebooks, saved usernames and passwords,

                documents, and browsing history;

            c. Records evidencing the use of the Internet Protocol address to

                communicate with any minors, or websites involving in sharing or trading

                child pornography including:

            d. records of Internet Protocol addresses used;
        2:18-mj-07193-EIL # 1       Page 17 of 17



          e. records of Internet activity, including firewall logs, caches, browser

             history and cookies, "bookmarked" or "favorite" web pages, search terms

             that the user entered into any Internet search engine, and records of user-

             typed web addresses.

      As used above, the terms "records" and "information" include all of the

foregoing items of evidence in whatever form and by whatever means they may have

been created or stored, including any form of computer or electronic storage (such as

flash memory or other media that can store data) and any photographic form.




                                            2
